Citation Nr: 9901114	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  95-37 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

Entitlement to an increased rating for bilateral plantar 
warts, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1949 to October 
1955 and from April 1958 to November 1972.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In May 1997, a hearing was held before H. N. Schwartz, who is 
the Board member making this decision and who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West Supp. 1998).  

The case was previously before the Board in September 1997, 
when entitlement to an increased (compensable) rating for a 
left ear hearing loss disability was denied.  The issue of 
entitlement to an increased rating for bilateral plantar 
warts was remanded for examination of the veteran.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  

A May 1998 rating decision denied an increased rating for 
degenerative osteoarthritis of the lumbar spine, as well as 
the veterans request to reopen a claim of service connection 
for a right ear hearing loss.  A notice of disagreement with 
that rating decision is not of record.  

The May 1998 rating decision and supplemental statement of 
the case notified the veteran that there was no evidence that 
the disability presented such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998) provides that to accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Veterans Appeals (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VAs Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his service-connected bilateral 
plantar warts have increased in severity, causing foot pain 
and necessitating the prescription of special shoes.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of evidence 
is against an increased rating for bilateral plantar warts.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal.

2.  The veteran does not currently have bilateral plantar 
warts which are tender, painful, or otherwise symptomatic.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral plantar warts have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.20 and Code 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of this claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In considering the severity of the disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  The current rating is based on the current 
extent of the disability, so this discussion will focus on 
the recent evidence, which is the most probative source of 
information as to the current extent of the disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service medical records disclose that the veteran had 
plantar warts during service.  On VA examination in February 
1976, there were plantar warts on the ball of his feet, 
mostly beneath the 3rd metatarsal head on the right foot.  
There were additional callosities beneath the 4th metatarsal 
heads, bilaterally.  There is no rating code specifically for 
plantar warts.  The March 1976 rating decision granted 
service connection for bilateral plantar warts and assigned a 
10 percent rating by analogy to Diagnostic Code 7804.  In 
March 1976, the RO informed the veteran that his plantar 
warts had been rated as 10 percent disabling.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

Superficial scars will be rated as 10 percent disabling where 
they are poorly nourished, with repeated ulceration or tender 
and painful on objective demonstration.  38 C.F.R. Part 4, 
Codes 7803, 7804 (1998).  Where these criteria are not met, a 
noncompensable rating must be assigned.  38 C.F.R. § 4.31 
(1998).  With the plantar warts rated as analogous to a scar, 
an additional 10 percent rating could be assigned if there 
was an objective demonstration, that there were also plantar 
warts on the left foot which were tender and painful.  

The post service medical records reveal numerous foot 
problems.  Donald E. Fenton, D.P.M., reported performing 
surgical procedures:  bilateral plantar calcaneal 
exostosectomy in April 1978; neurectomy between 2nd and 3rd 
metatarsal heads, bilaterally, in December 1978, and, in July 
1979, capsulotomy with extensor tenotomy to the 3rd 
metatarso-phalangeal joint, left foot, and capsulotomy with 
extensor tenotomy to the 2nd metatarso-phalangeal joint, 
right foot.  VA outpatient clinical records also reflect 
various foot diagnoses.  None of the numerous medical reports 
link these other diagnoses to the service-connected plantar 
warts or disease or injury incurred or aggravated during 
service.  Consequently, the file does not raise a well 
grounded claim pertaining to intertwined foot issues.  
Further, the most recent report indicates that there are 
deformities, which in the doctors opinion, are congenital.  
Compensation can not be paid for congenital or developmental 
abnormalities.  38 C.F.R. § 3.303(c) (1998).  Also, foot 
deformities would be rated under other codes, so are not 
inextricably intertwined with rating by analogy to tender and 
painful scars.  

A May 1992 VA clinical record associated a claw foot 
deformity with chronic pain.  There was no notation of 
plantar warts.  

A September 1992 VA podiatry consultation report shows the 
veteran had a congenital pes cavus type foot with calluses 
and pain.  A custom instep was recommended.  An October 1992 
clinical report also diagnosed the foot pain as secondary to 
pes cavus.  There was no notation of plantar warts.  

In December 1993 and January 1994, the veteran was found to 
have foot pain due to chronic fasciitis.  There was no 
notation of plantar warts.  

Complaints of foot pain were recorded in December 1994.  
Callus formation and clawed toes were noted.  There was no 
notation of plantar warts.  

At the August 1995 VA examination, the veteran complained of 
foot pain and burning in the soles.  Inspection of his feet 
disclosed very tiny marks where plantar warts have been 
removed from the base of the third and fourth metatarsal 
bilaterally.  A tender callous was noted on the left foot.  
The diagnosis was postoperative status removal of bilateral 
plantar warts.  

At his May 1997 Board hearing, the veteran testified of foot 
pain.  He reported that the doctor told him he had a claw 
foot deformity and that VA had special shoes made for him.  
This testimony is within the veterans knowledge and is 
competent.  It is consistent with other evidence of record 
and is credible.  The veteran testified that he currently had 
plantar warts.  The veteran did not specifically testify that 
the warts caused the pain or the deformity.  Although the 
Board was under an obligation to accept his statement that he 
had plantar warts for the purpose of establishing a well 
grounded claim, when all the evidence is assembled and 
compared, his assertion is accorded no probative value.

Private records from the Mountain View Clinic cover treatment 
in October and November 1996 for other lower extremity 
disorders.  There was no notation of plantar warts.  

June 1997 VA treatment records show the veterans second and 
great toes were putting pressure on each other.  There were 
very slight callosities on the balls of both feet.  There was 
no notation of plantar warts.  

The report of the October 1997 VA podiatry consultation 
reveals that the veteran reported having foot problems for 
years with the major problem being pain in the balls of his 
feet.  He had in depth shoes and inlays for diabetic problems 
and they pretty well helped his feet.  Physical examination 
demonstrated that, to quote the physician, There are no 
plantar warts.  His fat pads and metatarsal heads were 
prominent.  He had high arches secondary to contracted lesser 
toes.  The doctor indicated this was congenital.  X-rays 
showed good bone structure.  There was an increased calcaneal 
pitch angle, fascial insertion hyperostosis without 
complaint, and contracted, elevated lesser toes.  The X-ray 
study was otherwise normal.  It was the doctors assessment 
that (1) there were no plantar warts.  The doctor also 
reported (2) diabetes with mild neuropathy, (3) metatarsalgia 
secondary to pes cavus and thin fat pad on the balls of the 
feet, (4) hammer toes secondary to diagnosis (3), and (5) 
wearing dispensed orthopedic shoes with inlays with relief 
and comfort.  

The veteran is competent to assert that a service-connected 
disability is worse.  However, the training and experience of 
the physicians puts them in a substantially better position 
to determine the extent of a disability.  Here two trained 
medical specialists have recently determined that the veteran 
does not now have plantar warts.  On the August 1995 VA 
examination, there were only very tiny marks where plantar 
warts have been removed  On the October 1997 examination, 
the doctor specified there were no plantar warts.  If there 
are no plantar warts, they can not be tender and painful on 
objective demonstration, or otherwise symptomatic.  There is 
no credible evidence that the scars are tender and painful on 
objective demonstration.  The medical findings provide a 
preponderance of evidence which establishes that the service-
connected disability does not approximate and is not 
analogous to any applicable criteria for a higher rating.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.20 
(1998).  In regard to any assertion that the veteran has 
plantar warts, that the warts result in disability or that 
the warts or procedures for the warts resulted in other 
diagnoses, the assertions are accorded no probative value.

The service-connected plantar warts were rated by analogy to 
a scar.  38 C.F.R. § 4.20 (1998)  A scar may also be rated on 
limitation of function of the part affected.  38 C.F.R. 
Part 4, Code 7805 (1998).  As there are no plantar warts, 
there is no functional impairment and rating by analogy to 
anything else in this case would be inappropriate.  There is 
no basis for a higher rating.  As noted by the 
representative, the evaluation is protected, otherwise a 
noncompensable evaluation would be warranted.


ORDER

An increased rating for bilateral plantar warts is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.  
- 2 -
